Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's response to the previous Office action, dated July 1, 2022, has been received. By way of this response, Applicant has amended claim 17 and cancelled claim 21.
Claims 17-20 and 22-24 are currently pending in the application. Claims 18 and 22 remain withdrawn from consideration.
Claims 17, 19-20, and 23-24 are therefore under examination before the Office.
The rejections of record can be found in the previous Office action, dated April 1, 2022.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17 and 23 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mitsialis (US20140065240A1).
Applicant argues that Mitsialis does not teach the limitations of the claims as amended, specifically, that the exosomes comprise hepatocyte growth factor (HGF) and interleukin-10 (IL-10), and the exosomes inhibit collagen synthesis in lung tissue of the subject.
Applicant's arguments in view of the amendments to the claims have been considered but are not found to be persuasive.
While Mitsialis does not explicitly teach that the exosomes possess hepatocyte growth factor (HGF) and Interleukin 10 (IL-10), Applicant’s specification at Figure 3 and paragraphs 91-95 demonstrates that exosomes from a variety of different stem cells produce both IL-10 and HGF. The exosomes of Mitsialis, in their normal and typical operation, would possess identical properties. Mitsialis therefore inherently teaches this aspect of claim 17.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is noted that, if the prior art discloses identical chemical structure, the properties applicant discloses and/or claims are necessarily present, In re Spada, 911 F.2d 705, 709, 15 USPQ2d.
Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(I). Since the exosomes of Mitsialis are identical to those of the claimed method, they would necessarily perform the same result of inhibiting collagen synthesis in lung tissue. Mitsialis therefore inherently teaches this aspect of the claims. 
Mitsialis further teaches that exosomes may be administered as a pharmaceutical product by injection (para. 0085-0086 and 0096- 0097), which is pertinent to claim 23.
This rejection is therefore maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17, 19-21 and 23-24 are rejected under 35 U.S.C. 103 as being obvious over Mitsialis as evidenced by Xu in view of Madrigal (J Transl Med. 2014 Oct 11;12:260).
Applicant argues that Madrigal does not remedy the alleged deficiencies of Mitsialis, specifically, Madrigal does not inform the skilled artisan that the exosomes of Mitsialis possess IL-10. Applicant further argues that the exosomes used to confirm the effects of treating lung diseases in the working examples of Mitsialis are exosomes isolated from bone marrow-derived MSCs, and that Mitsialis does not disclose or suggest that collagen synthesis was inhibited. 
Applicant's arguments have not fully addressed this issue. In the interest of compacting prosecution, the above rejection is hereby withdrawn, and the following new grounds of rejection is hereby issued:

Claims 17, 19-20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsialis as applied to claim 17 above, and further in view of Xu (Tumour Biol. 2016 Jun;37(6):7835-42.) and Nagakome (Thorax. 2006 Oct;61(10):886-94).
Mitsialis teaches the use of exosomes derived from mesenchymal stem cells (MSC) in the treatment and/or prevention of lung disease (para. 0003). Mitsialis further teaches that said MSCs can be isolated from adipose tissue (para. 0069). Mitsialis further teaches that the disease to be treated is pulmonary fibrosis (para. 0015).
Mitsialis further teaches that exosomes may be administered by injection (para. 0096-0097).
However, Mitsialis does not explicitly teach exosomes from cells cultured under hypoxic conditions.
Nagakome teaches that IL-10 suppresses the development of pulmonary fibrosis induced by bleomycin (page 889, right column, second column).
Xu teaches that adipose mesenchymal stem cells grown under hypoxic conditions have increased production of IL-10 in their culture media (abstract and Figure 3C). 
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Mitsialis, Nagakome, and Xu to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since according to Nagakome, IL-10 is useful in treating pulmonary fibrosis. According to Xu, growing adipose mesenchymal stem cells grown under hypoxic conditions results in increased levels of IL-10 within the culture media. Additionally, Mitsialis notes that the anti-inflammatory properties of MSC-derived exosomes are not found in the exosome-free fraction of MSC culture, therefore any culture media possessing anti-inflammatory properties must therefore contain exosomes. Exosomes isolated from culture media with cells grown in hypoxic conditions would have therefore have increased levels of IL-10 and be useful for treatment of pulmonary fibrosis. A skilled artisan could apply the culture methods of Xu to produce exosomes according to the methods recited in Mitsialis to arrive at the claimed invention, with each component performing its known, usual function to affect a predictable outcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weiss (WO 2016086020 A1) teaches that mesenchymal stem cells, which may be derived from adipose tissue (para. 84), secrete therapeutic molecules such as hepatocyte growth factor (HGF) and Interleukin 10 (IL-10) while encapsulated in vivo (para. 4-6).

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644           


/AMY E JUEDES/            Primary Examiner, Art Unit 1644